Title: Alexander Hamilton and Richard Harison to Richard Bayley, 19 July 1796
From: Hamilton, Alexander,Harison, Richard
To: Bayley, Richard


New York 19th. July 1796.
Sir
We have looked into the Act to prevent the bringing in & spreading of Infectious Diseases in this State. By one of its provisions every Vessel arriving from parts beyond Sea, having on Board forty passengers, is subject to Quarantine of Cause, & may be removed to the place assigned for the same. We think that where the numbers of passengers is so great, the Health Officer may take a reasonable Time to satisfy himself as to the Danger of Infection from such Vessel—And of Course any prudent arrangements may be made in the Interim by Consent of parties. The Captain or owners of the Vessel would be subject to the Charges of Quarantine—other Expences must be provided for in some other Manner.
We are respectfully, Sir,   Your Obedt Servts.
Alex HamiltonRich: Harison
Dr Richard BayleyHealth Officer &ca.
